Citation Nr: 0719809	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-13 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an evaluation in excess of 10 percent for 
migraine headaches as a residual of a head injury.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served in the National Guard, with periods of 
active duty shown from April 18, 1979 to July 25, 1979, June 
15, 1989 to July 1, 1989, and from March 1, 1990 to January 
31, 1991.  He has indicated that his National Guard service 
extended between 1979 and 1995, and his service medical 
records reflect that he received an annual examination in 
June 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which continued a 10 percent evaluation 
for headaches, residuals of head injury, and found that new 
and material evidence had not been submitted sufficient to 
reopen claims of entitlement to service connection for 
hearing loss and tinnitus.  

In a September 2004 decision, the Board found that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for hearing 
loss, but that new and material evidence had been submitted 
sufficient to reopen the claim of entitlement to service 
connection for tinnitus.  The reopened claim and the claim 
for an evaluation in excess of 10 percent for migraine 
headaches were remanded for further development.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's residuals of head injury include complaints of 
headaches, which are not prostrating, with no competent 
evidence of multi-infarct dementia.  
CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
migraine headaches, as a residual of head injury, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8045, 8100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

May 2001 and October 2004 VCAA letters advised the veteran of 
the information and evidence required to establish service 
connection for tinnitus, but did not specifically address the 
information and evidence required to establish a higher 
evaluation for headaches.  Nevertheless, a June 2006 VCAA 
letter advised the veteran of the information and evidence 
necessary to establish a higher evaluation for migraine 
headaches.  Although the June 2006 letter listed the issue in 
regard to migraine headaches as entitlement to service 
connection, the letter proceeded to provide notice regarding 
disability ratings.  

The May 2001 and October 2004 VCAA letters satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

With respect to the fourth element, the October 2004 VCAA 
letter stated, "Please provide us with any evidence or 
information you may have pertaining to your claim."  The 
veteran was thus adequately advised of the fourth element of 
the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial decision in this case.  However, 
the timing deficiency was remedied by the issuance of VCAA 
notice followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The March 2007 
supplemental statement of the case (SSOC) considered the 
claim based on the evidence of record.  This readjudication 
acted to remedy any timing defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The June 2006 VCAA letter provided 
notice regarding disability ratings and effective dates.  
Thus, all required notice has been given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, Social Security 
Administration (SSA), and VA and private treatment records 
have been associated with the claims file.  In addition, the 
veteran was afforded VA examinations in March 2001 and 
February 2005 to evaluate the current severity of headaches.   

In October 2004 the veteran submitted a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) naming several healthcare 
providers who had reportedly treated him for a number of 
conditions.  In April 2006 he indicated that he had more 
information and evidence to give VA to substantiate his 
claim.  In the June 2006 VCAA letter, VA informed the veteran 
that, if he wanted records from the providers identified in 
December 2004 to be obtained, he would need to submit a 
separate Form 21-4142 for each facility.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

VA is only required to obtain evidence that a claimant 
"adequately identifies," and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b),(c).  The veteran has not 
submitted any additional releases for medical records as 
requested in the June 2006 VCAA letter.  As such, he has not 
authorized VA to obtain them.  Additionally, while VA 
treatment records from January 2004 to January 2007 were 
associated with the claims file following the veteran's April 
2006 statement that he had more information and evidence to 
submit, the veteran himself has not submitted any further 
information or evidence, despite having over a year from the 
most recent VCAA letter to do so.  It is, therefore, assumed 
that he has no other evidence to submit.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The service medical records demonstrate that the veteran 
suffered a head injury in June 1989.  Based on this injury, a 
June 1996 rating decision granted service connection for 
headaches as a residual of this injury, evaluated as 10 
percent disabling under Diagnostic Code 8045-9304.  The 
veteran's headaches are currently evaluated as 10 percent 
disabling under Diagnostic Code 8045-8100.  

Diagnostic Code 8045 evaluates brain diseases due to trauma, 
and provides that purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic to brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating or a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Diagnostic Code 8100 evaluates migraines.  Under this 
diagnostic code a 50 percent evaluation may be assigned for 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation may be assigned for characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 10 percent evaluation may be assigned for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

The veteran underwent VA examination in March 1996, where he 
described headaches beginning in the right temporoparietal 
region with a throbbing, pounding pain, with sonophotophobia 
of a significant degree, but no nausea or vomiting.  He 
stated that his headaches would last a few hours and then 
were gone.  The examiner's impression was that the veteran's 
headache pattern fit in with a migraine without aura pattern.  

At VA examination in October 1998 the veteran described 
frequent headaches 3 to 4 times a week, lasting 15 to 30 
minutes each.  He stated that his headaches responded to 
Tylenol.  He reported occasionally having to sit down with a 
headache, but had not lost any time from work due to 
headaches.  The diagnosis was recurrent tension headaches.  

At VA examination in March 2001 the veteran reported periodic 
acute pain in the right preorbital area, lasting from 3 to 10 
minutes.  He described one minor headache at least once a day 
and a worse headache with stress.  He stated that he may have 
two significant headaches in one day that are quite severe, 
but each would still only last 3 to 10 minutes.  During these 
3 to 10 minute periods, the veteran stated that he was only 
able to sit quietly with his eyes closed and wait for the 
headache to pass.  The diagnosis was atypical post-traumatic 
migraine headaches with cluster pattern.  

At VA treatment in September 2003 the veteran denied 
headaches, however, VA treatment records from December 2003 
to January 2007 do include complaints regarding and treatment 
for headaches.  A December 2003 MRI of the head was normal.  
In a December 2003 statement the veteran asserted that he 
should receive separate evaluations for headaches and 
dementia.  

In February 2005 the same VA examiner who conducted the March 
1996 VA examination evaluated the veteran.  He noted that the 
veteran's headaches fit the description of migraines without 
aura.  Examination revealed nonorganic findings, and the 
examiner noted that he could not find any definite organic 
neurologic deficits.  He added that nothing in the veteran's 
case was consistent with multi-infarct dementia or any other 
neurologic disorder consistent with the original head injury.  
He stated that the veteran's headaches had not changed since 
their onset following the head injury and concluded that he 
could find nothing that definitely related to the in-service 
head injury.  

The maximum rating available under DC 8045 is 10 percent for 
subjective complaints of headaches.  An evaluation in excess 
of 10 percent will not be assigned in the absence of a 
diagnosis of multi-infarct dementia.  Despite the veteran's 
December 2003 assertion that he should receive a separate 
evaluation for dementia, there is simply no competent medical 
evidence of a diagnosis of multi-infarct dementia.  Rather, 
the most recent VA examination specifically noted that 
nothing in the veteran's case was consistent with such a 
diagnosis.  Therefore, entitlement to an evaluation in excess 
of 10 percent under Diagnostic Code 8045 based on subjective 
complaints is not warranted.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045.  

Because the veteran has been specifically diagnosed with 
migraine headaches, the Board has considered entitlement to 
an evaluation in excess of 10 percent for migraine headaches 
as a neurological disability resulting from brain trauma.  

The rating formulation provided in Diagnostic Code 8100 is 
based entirely on the frequency of the headaches and the 
extent to which such headaches are prostrating.  While the 
veteran's tension headaches occur frequently, there is 
nothing in the evidence that suggests that they are 
prostrating.  

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999) (in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack.).  According to Stedman's Medical 
Dictionary, "prostration" is defined as "a marked loss of 
strength, as in exhaustion."  STEDMAN'S MEDICAL DICTIONALRY 
(27TH Ed. 2000) at 1461.

The veteran has stated that his headaches resolve with the 
passage of time, and has not reported headaches lasting more 
than a few hours.  At VA examination in October 1998 he 
stated that he had not lost any time from work due to 
headaches.  This statement, coupled with the February 2005 VA 
examiner's opinion that the veteran's headaches had not 
changed since onset, weighs against a finding that his 
headaches are prostrating.  Thus, the Board finds that the 
evidence is against a finding that there are characteristic 
prostrating attacks on average once a month over the last 
several months, as would be required for an evaluation in 
excess of 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

Hence, the medical evidence does not demonstrate that the 
migraine headaches as a residual of head injury warrant an 
evaluation in excess of 10 percent under the rating criteria.  
38 C.F.R. § 4.7.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The record reflects that the veteran is currently not 
employed, thus, marked interference with employment has not 
been shown.  In addition, the veteran has not required any, 
let alone frequent, hospitalization for headaches since his 
claim of entitlement to an increased evaluation.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for an 
evaluation in excess of 10 percent for migraine headaches as 
a residual of head injury.  Because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
migraine headaches as a residual of a head injury is denied.  


REMAND

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a), (d).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

The record reflects that the veteran incurred a head injury 
while on active duty for training in June 1989.  As a result 
of this injury, service connection was granted for headaches 
in a June 1996 rating decision.  The veteran has reported the 
presence of tinnitus since his head injury.  He has also 
submitted a medical article which listed head injury as a 
cause for tinnitus.  In light of this article, the Board 
remanded the claim for an opinion regarding whether tinnitus 
is at least as likely as not a residual of the June 1989 head 
injury.  

At VA examination in February 2005, the examiner opined that 
the veteran's head injury would not have caused tinnitus.  
Instead, he stated that, if the veteran had developed 
tinnitus, it would likely be on the basis of genetic 
predispositition and/or contact with loud noises in his 
youth, more likely than not in his teenage years and in his 
twenties.  The record reflects that the veteran was 19 at 
enlistment into the National Guard.  

At VA examination in September 1998 the veteran reported 
noise exposure in the military as a missile crewman and 
artillery gunner for a period of 14 years.  He reported that 
he used ear protection.  He denied occupational and 
recreational noise exposure.  The veteran is competent to 
report noise exposure in service as it is a factual matter of 
which he had first hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005); 38 C.F.R. § 3.159(a)(2).  

The opinion of the February 2005 VA examiner, coupled with 
the veteran's reports of noise exposure in service, suggest a 
link between tinnitus and noise exposure during active duty 
for training.  However, the opinion is simply too speculative 
to grant service connection, as it attributes tinnitus to 
genetic predisposition or noise exposure, and does not 
indicate whether or not such noise exposure occurred during 
an eligible period of service.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a medical nexus).  

Based on the foregoing, the Board finds that the claims file 
should be returned to the February 2005 VA examiner for 
clarification of his etiological opinion regarding tinnitus, 
specifically, whether it is at least as likely as not that 
tinnitus is the result of noise exposure during active duty 
for training.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner 
who conducted the February 2005 VA 
examination.  If the examiner is no 
longer available, another examiner may 
prepare an addendum.  The examiner should 
review the report of examination and the 
claims file, and provide an opinion as to 
whether current tinnitus is at least as 
likely as not proximately due to, or the 
result of, or aggravated by, eligible 
service, to specifically include reported 
incidents of noise exposure during active 
duty for training.  

2.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


